Citation Nr: 0504369	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  01-03 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.  

2.  Entitlement to an initial rating in excess of 30 percent 
for headaches.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from September 1974 
to January 1979.  

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal of July 2000 and May 2002 rating 
decisions.  

In the July 2000 rating decision, the RO granted the veteran 
service connection and assigned an initial noncompensable 
disability rating for bilateral hearing loss effective August 
30, 1999.  Additionally, the RO granted service connection 
and assigned an initial 10 percent disability rating for 
tinnitus, also effective August 30, 1999.  The veteran filed 
a notice of disagreement (NOD) in October 2000, and the RO 
issued a statement of the case (SOC) in February 2001.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in April 2001.  

In June 2001, the veteran submitted a statement to the RO, in 
which he noted his withdrawal of the claim for an initial 
rating in excess of 10 percent for tinnitus.  

In January 2002, the veteran testified during a hearing 
before RO personnel; a transcript of that hearing is of 
record.  

In the May 2002 rating decision, the RO granted the veteran 
service connection and assigned an initial 30 percent rating 
for headaches as secondary to service-connected tinnitus, 
effective June 12, 2001.  The veteran filed an NOD later in 
May 2002. 

In September 2002, the veteran's appeal for an initial 
compensable rating for bilateral hearing loss and an initial 
rating in excess of 10 percent for tinnitus was certified to 
the Board.  

Later in September 2002, the RO issued an SOC with respect to 
the claim for an initial rating in excess of 30 percent for 
headaches.  In September 2002, the veteran filed a 
substantive appeal (via a VA Form 9) on this issue.  

In November 2002, the Board dismissed the veteran's claim for 
an initial rating in excess of 10 percent for tinnitus, and 
determined further evidentiary development was warranted on 
the claim for an initial compensable rating for bilateral 
hearing loss.  The Board undertook such development pursuant 
to the version of 38 C.F.R. § 19.9(a)(2) (2002) and Board 
procedures then in effect.  

In September 2003, in light of the Federal Circuit's decision 
in Disabled American Veterans (DAV) v. Secretary of Veterans 
Affairs (Secretary), 327 F.3d 1339 (Fed. Cir. 2003), the 
Board remanded the veteran's claim for an initial compensable 
rating for bilateral hearing loss to the RO for consideration 
of additional developed evidence.  Following its 
consideration of the evidence, the RO continued the denial of 
the veteran's claim (as reflected in the November 2004 
supplemental SOC (SSOC)).  

Because the veteran has disagreed with the initial ratings 
assigned following the grants of service connection for both 
bilateral hearing loss and headaches, the Board has 
characterized the issues in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

For the reason expressed below, the matters appeal are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required.  



REMAND

The record reflects that in his September 2002 VA Form 9, 
along with an attached VA Form 21-40, the veteran requested 
to be scheduled for a videoconference hearing before a member 
of the Board [also known as a "Veterans Law Judge," see 
38 C.F.R. § 19.2(b) (2004)].  

Pursuant to 38 C.F.R. § 20.700 (2004), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Under these circumstances, and in accordance with 
his request, the veteran must be provided an opportunity to 
present testimony during a videoconference hearing.  

Accordingly, the appeal is hereby REMANDED to the RO, via the 
AMC, for the following action:
 
The RO should schedule the veteran for a 
Board videoconference hearing in 
accordance with his September 2002 
request.  The RO should notify the 
veteran (and his representative) of the 
date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2004).  If the veteran no longer desires 
a Board hearing, a signed writing to that 
effect (preferably, from the veteran) 
should be associated with the claims 
file.  After the hearing, the claims file 
should be returned to the Board in 
accordance with current appellate 
procedures.
 
The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).



